Citation Nr: 0844752	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hand tremors and/or shakes. 

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from January 26, 2006, through 
March 30, 2008. 

3.  Entitlement to a compensable rating for bilateral hearing 
loss on and after April 1, 2008. 

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA)  Regional Office (RO), 
which granted service connection for bilateral hearing loss, 
evaluated as 10 percent disabling effective from January 26, 
2006; service connection was also granted for tinnitus, 
evaluated as 10 percent disabling effective January 26, 2006.  
A notice of disagreement with that determination was received 
in September 2006, and a Statement of the Case (SOC) was 
issued in May 2007.  A substantive appeal (on VA Form 9) was 
received in June 2007, wherein the veteran indicated that he 
was appealing only the hearing loss and tremors.  A 
Supplemental Statement of the Case (SSOC) was issued in 
November 2007, addressing the issues of hearing and tremors.  
The RO also informed the veteran that they considered his 
appeal regarding tinnitus to have been withdrawn, and that if 
he wished to pursue the tinnitus appeal, he should do so 
within the next 60 days.  Another VA Form 9 was received on 
January 24, 2008, wherein the veteran indicated that he was 
appealing all issues, including the rating for tinnitus.  

In a Decision Review Officer (DRO) decision in April 2007, 
the RO proposed to reduce the rating for bilateral hearing 
loss from 10 percent to 0 percent, based upon a finding of 
clear and unmistakable error in the application of the tables 
for calculating the disability rating in the July 2006 rating 
action.  The veteran was notified of this proposal by letter 
dated in May 2007.  The rating reduction was effectuated in a 
DRO decision in January 2008, effective from April 1, 2008.  
The veteran did not appeal the propriety of the reduction, 
and therefore that issue will not be addressed in the present 
decision.  


The issue of entitlement to service connection for 
tremors/shakes is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  In June 2006, audiometric testing showed an average 64-
decibel loss, with a speech recognition score of 96 percent, 
in the right ear (Level II); and in the left ear, an average 
55-decibel loss with a speech recognition score of 94 percent 
(Level I).  

2.  In August 2008, audiometric testing showed an average 63-
decibel loss, with a speech recognition score of 86 percent, 
in the right ear (Level III); and in the left ear, an average 
55-decibel loss with a speech recognition score of 90 percent 
(Level II).  

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, prior to April 1, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2008).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss from April 1, 2008 are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2008).  

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.  

VA satisfied its duty to notify by means of correspondence 
dated in February 2006 from the RO to the veteran which was 
issued prior to the RO decision in July 2006.  Another letter 
was issued in October 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2005 SOC, the December 2005 SSOC, the May 2006 SSOC, 
the October 2006 SSOC, the November 2006 SSOC, and the July 
2007 SSOC each provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in May 2008.  

In light of the May 2008 VCAA letter issued to the veteran, 
the June 2008 SSOC, and the October 2008 SSOC, the Board 
finds that the veteran was informed of the criteria for 
establishing higher evaluations for bilateral hearing loss 
and tinnitus.  Specifically, he was told that ratings are 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  Therefore, 
the veteran has been provided with all necessary notice 
regarding his claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Regardless, the veteran is able to report and 
understand the elements of the disability.  Therefore, 
Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to higher evaluations for 
bilateral hearing loss and tinnitus, and given that he has 
been provided all the criteria necessary for establishing 
higher ratings, we find that there has been fundamental 
fairness.  

II.  Factual background

The veteran's application for service connection for a 
bilateral hearing loss and tinnitus (on VA Form 21-526) was 
received in January 2006.  Submitted in support of the claim 
were treatment reports from the Primary Care Medical Group, 
dated from May 1996 through August 2003.  Those records show 
treatment for ringing in the ears, diagnosed as tinnitus.  

On VA examination in June 2006, it was noted that he had been 
exposed to loud noises in service; his current symptoms 
included bilateral hearing loss and constant tinnitus.  He 
reported difficulty understanding normal conversation, and 
constant tinnitus in both ears, which often made it difficult 
to fall asleep.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
85
95
LEFT
25
35
45
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
Pertinent diagnoses were bilateral mild to severe 
sensorineural hearing loss and bilateral tinnitus.  The 
examiner stated that both the hearing loss and tinnitus were 
most likely caused by noise exposure during the veteran's 
military tour of duty.  

Received in September 2006 was the report of an audiological 
evaluation conducted by the Desert View Medical Center, in 
February 2006, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
85
85
LEFT
30
30
45
70
70

On the occasion of another VA authorized audiological 
evaluation in August 2008, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
80
95
LEFT
15
30
45
70
75

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 90 percent in the left ear.  
The pertinent diagnoses were mild to profound sensorineural 
hearing loss with good speech recognition ability in the 
right ear, and mild to severe sensorineural hearing loss with 
excellent speech recognition ability in the left ear.  It was 
also noted that tinnitus was persistent and severe in the 
right ear and persistent and severe in the left ear.  

III.  Legal Analysis - Higher Evaluations-Hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities. Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Since the veteran is appealing 
the original assignment of a disability rating following an 
award of service connection, the severity of his bilateral 
hearing loss is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's hearing loss disability has not changed; 
however, the Board will not disturb the staged rating 
initially assigned by the RO.  




After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  His hearing loss has been rated by the RO under the 
provisions of Diagnostic Code (DC) 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b).  The evidence of 
record herein indicates that the veteran's bilateral hearing 
loss pattern does not fit the requirements of an unusual 
pattern of hearing impairment.  




A.  Rating in excess of 10 percent prior to April 1, 2008

In the present case, service connection for bilateral hearing 
loss was granted in a July 2006 rating decision, with a 10 
percent disability rating effective January 26, 2006.  At 
that time, a VA audiological evaluation established that the 
veteran had an average puretone threshold of 64 in the right 
ear with 96 percent discrimination.  The left ear has an 
average puretone threshold of 55 with 94 percent 
discrimination.  A 10 percent disability rating was assigned, 
effective April 30, 2003.  The results derived from Table VI 
of 38 C.F.R. § 4.85 reflected Roman Numeral I for the right 
ear and Roman Numeral II for the left ear.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column II.  Thus, the preponderance 
of the evidence was clearly against a compensable evaluation 
for bilateral hearing loss based on that audiological report.  
Nonetheless, the RO assigned a 10 percent evaluation for the 
bilateral hearing loss, effective January 26, 2006.  

It appears that the RO misapplied Table Via, when it assigned 
the 10 percent rating in the July 2006 decision.  The Board 
notes that 38 C.F.R. § 4.85(c) indicates that Table VIa is 
applicable only when the examiner certifies that use of the 
speech discrimination test was not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  The Board notes that there is no indication 
that an examiner certified that the use of the speech 
discrimination test was not appropriate, and the criteria for 
38 C.F.R. § 4.86 are not applicable to this case.  
Nevertheless, the issue of the validity of the RO's July 2006 
decision to assign a 10 percent rating effective January 26, 
2006, is not before the Board.  

As noted above, charting a Level I hearing loss and a Level 
II hearing loss against Table VII results in a noncompensable 
(no percent) rating.  Thus, there is no basis for the 
assignment of a higher rating prior to April 1, 2008.  



B.  Compensable evaluation on and after April 1, 2008

At the time of the August 2008 VA Audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 63 decibels and an average puretone 
hearing loss in the left ear of 55 decibels, with 86 percent 
speech discrimination in the right ear and 90 percent in the 
left ear, which translates to level III hearing in the right 
ear and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, DC 6100, this equates to 
noncompensable hearing loss.  

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.  

Table VIa is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hz), 
and because his puretone threshold was not 30 or lower at 
1000 Hz and 70 or more at 2000 Hz.  See 38 C.F.R. §§ 4.85(c), 
4.86(a).  

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, DC 6100.  

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  

C.  Tinnitus

In the July 2006 rating decision that is the subject of this 
appeal, the RO granted service connection for tinnitus and 
assigned a 10 percent disability rating under Diagnostic Code 
6260.  The veteran disagrees with this initial disability 
rating, asserting that the symptoms associated with his 
bilateral tinnitus are greater than reflected by the assigned 
10 percent disability rating.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit Court affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 
10 percent disability rating for tinnitus, whether perceived 
as unilateral or bilateral.  As a result, a single 10 percent 
disability rating is the maximum rating available, regardless 
of whether the tinnitus is perceived in one ear or in each 
ear.  

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service-
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and DC 6260, 
there is no legal basis upon which to award an increased 
disability rating or a separate 10 percent disability rating.  
Thus, the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, and 
the claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss prior to April 1, 2008, is denied.  

A compensable evaluation for bilateral hearing loss from 
April 1, 2008, is denied.

An evaluation rating in excess of 10 percent for tinnitus is 
denied.  


REMAND

The veteran contends that he currently suffers from a 
neurological disorder, claimed as tremors of the hands and 
head shakes, due to an in-service exposure to spinal 
meningitis during boot camp training.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
of Appeals for Veterans Claims discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim.  In disability 
compensation claims, the VA Secretary must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (i) 
(2008).  The Court in McLendon observed that the third prong, 
which requires a finding that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  The report of a 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

With this low threshold in mind, the Board notes that in 
January 1969a skull series revealed a small bony density on 
the right lateral view in the floor of the anterior cranial 
fossa, compatible with a small osteoma.  Otherwise, a 
neurological workup was normal.  In February 1969, the 
veteran was sent to a naval hospital to undergo an EEG due to 
a previous abnormal EEG and a history of headaches and memory 
difficulty; the EEG performed in February 1969 was reported 
to be normal.  In March 1969, he was again re-evaluated, due 
to complaints of memory problems and outbursts of anger.  The 
impression was immature personality, manifested by 
impulsiveness of thinking and irritability.  Post-service 
records, dated in August 2001, show that the veteran has been 
diagnosed with right upper extremity shaking.  More recently, 
treatment records from Desert View Medical Center, dated in 
March 2005, reflects an impression of essential tremor.  
Since the current finding of a tremor abnormality is a 
neurological disorder, the Board finds that the in-service 
finding of a small bony density on the right lateral view in 
the floor of the anterior cranial fossa compatible with a 
small osteoma is sufficient to indicate that there "may" be 
a connection, and VA medical examination should be provided 
to obtain an opinion as to the etiology of the veteran's 
current tremors and shakes.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED for the following action:  

1.  Afford the veteran a VA neurological 
examination.  The claims file, to include 
this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner's report 
should include discussion of the veteran's 
pertinent medical history and assertions.  

a.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported and 
correlated to a specific diagnosis.

b.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
disability causing the veteran's current 
tremors and/or shakes originated in, or 
is causally related to, his military 
service; or whether such an origin or 
causation is unlikely (i.e., less than a 
50-50 degree of probability).

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

d.  A complete rationale for any opinion 
expressed must be provided.

2.  Thereafter review the record and 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC), and an opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


